Exhibit 99.1 McorpCX, Inc. Provides Corporate Update San Francisco, CA, August 12 , 201 6 ( Stockwatch ) McorpCX, Inc. (TSXV: MCX, OTCQB: MCCX) (“McorpCX” or the “Company”) today announced that Mr. Daniel Carlson has resigned from the Company’s board of directors for personal reasons. Michael Hinshaw, President and CEO, stated: “We regretfully accepted Dan’s resignation as a director and, on behalf of the whole board and myself, wish to thank him for his service and contribution to the Company.” About McorpCX Visit the Company online at http://mcorp.cx. Information on our website is not part of this press release. For more information, please contact: General Information: 1-866-526-2655 toll free in the U.S., or +1-415-526-2655 Media: Denise Marshall at +1-415-526-2655, Ext. 706 Neither TSX Venture Exchange nor its Regulation Services Provider (as that term is defined in policies of the TSX Venture Exchange) accepts responsibility for the adequacy or accuracy of this release.
